DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  

Status of claims
Canceled:
3-4, 6, 15-19 and 31-44
Pending:
1-2, 5, 7-14 and 20-30
Withdrawn:
14 and 30
Examined:
1-2, 5, 7-13 and 20-29
Independent:
1
Allowable:
none


Abbreviations

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other
x
112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 11/15/2013.


Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The 112/a rejection is withdrawn.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.


Examiner comment regarding an interview
Possibly, in view of the below rejections and comments, an interview would help to advance prosecution.


Presentation of the claims
Claim 14 should be identified as withdrawn, consistent with the 11/1/2019 restriction requirement, Applicant's 5/1/2020 election and the 8/5/2020 action at p. 2 


Claim objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.  
The following issues are objected to:
Claim
Recitation
Comment
1
(e)... aligning the first and second
optical signal
Should read "signals"



Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5, 7-13 and 20-29 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
(e)... the first and second optical signals comprise a bright field image
The relationships between the two signals and the one image are unclear.  Possibly, "...comprise [[a]]first and second bright field images"
1
(e) detecting cell membrane motion of the primary cancer cells that is not translational motion of the primary cancer cells
The recited "that is not translational motion" modifies the recited "membrane motion" and remains unclear, such that it is not clear what "membrane motion" is required to be detected.  The newly recited "wherein cell membrane motion is detected by aligning..." appears to require some form of spatial registration of the signals (and thereby the images -- relatedly, it may simplify the claims and prosecution to recite only "images" and not "signals.")

(i) It is not clear as to "aligning" with respect to what reference, e.g. aligning with respect to an unrecited imaging system center of an optical axis, which alignment possibly already is inherent, or, more likely, some aspect of location of the cell membrane, the nucleus, etc. as in correcting individually imaged cells for motion of the chamber.  Clearly a particular reference may affect interpretation of the recited 

(ii) The claim appears ambiguous as to "cells" versus some particular cell, as at "(a) culturing a plurality of primary cancer cells" versus "(e)... not translational motion of the primary cancer cells ... a viable primary cancer cell" in which it is not clear how the recited "translational motion" and subsequent "aligning...," etc. applies to one cell versus all cells, in particular lacking a clear assumption that all cells must translate in the same way, etc.

(iii) It is not clear that the "aligning..." process causes only "membrane motion... that is not translational motion" to be detected.  This is because, while the signal and/or image data may be shifted and aligned in the plane of the images (assuming images over time are co-planar), any remaining differential signal still can be the result of or the cause of cell translation or membrane translation independent of chamber translation, such that interpretation of the recited "membrane motion... that is not translational motion" is unclear.  

For example and by analogy to (iii), if acquiring images of a moving locomotive (i.e. a railroad train engine car), then images over time might be "aligned" with respect to the front of the locomotive, so as to remove some effects of overall translation of the locomotive with respect to a fixed field of view, but any optical signal relating to localized translational "motion" of, for example, the locomotive wheels, within an image, e.g. the locomotive wheel drive mechanism as typically visible in a 19th century locomotive, still may include localized "translational" motion of the wheel drive mechanism which may be related to "translation" of the overall locomotive.  This example is intended to illustrate how  terminology such as the recited "not translational motion" lacks clarity as to meaning and as to implementation.  

In the instant claims, rather than reciting "that is not translational motion," possibly what may be recited is simply image data corrected for motion in the plane of the image with respect to some clear point of reference, without specifying a relationship to ambiguous translational motion, i.e. defining the result in terms of clearly performed steps (e.g. particular aligning...) as opposed to in terms of a description of the result (e.g. not translational motion).

It is important that support for any amendment be identified. 


1
(e)... subtracting the original image from the maximal pixel intensity image;
Each of these instances of "the... image" lacks antecedent.
1
(e)... wherein the resulting image is membrane motion
The recited "...image is membrane motion" is not interpretable because it is not clear how an "image" can be "motion."  Possibly "[[is]]indicates membrane motion" would advance prosecution, however the above rejection regarding "membrane motion" generally also pertains.
1
(e)... the presence of motion
Lacks antecedent; possibly "[[the]]a presence of motion"
1
(e)... the absence of motion
Lacks antecedent; possibly "[[the]]an absence of motion"
23-25, 27-28
wherein the method predicts an initial response of the subject to the active agent
The relationship of this step of "predicts..." to the steps of claim 1 is unclear, both in terms of overall order of steps and in terms of any relationship of information resulting from claim 1 versus information on which claim 23 is based.  Claims 24-25 and 27-28 are rejected similarly.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim rejections - 112/d
The following is a quotation of 112/d:
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 2 is rejected under 112/d as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend.  The limitation of claim 2 appears to have been amended into claim 1 as of the 2/5/2021 amendment.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
(e)... wherein the capture of the first and second optical signals does not destroy the primary cancer cells providing for longitudinal analysis; wherein the longitudinal analysis provides data for at least 2 days;
Both "providing for longitudinal analysis" and therefore "wherein the longitudinal analysis provides" reads on intended use, e.g. providing for the possibility of...  That is, "2 days" of "longitudinal analysis" is not clearly required.  

Possibly: 
"wherein the capture of the first and second optical signals does not destroy the primary cancer cells, and the capture thereby comprises at least 2 days of longitudinal analysis
or an equivalent recitation
1
(e)... detecting maximal pixel intensity
Reads on "maximal pixel intensity" with respect to any signal, any image or any portion thereof; possibly what is intended is maximal pixel intensity of the bright field image comprised by the second optical signal.

Relatedly, it may simplify the claims and prosecution to recite only "images" and not "signals."





Claim rejections - 112/a
The following is a quotation of 112/a:
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written description
Claims 1-2, 5, 7-13 and 20-29 are rejected under 112/a as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
Claim 1 recites "(e) detecting cell membrane motion of the primary cancer cells that is not translational motion of the primary cancer cells..."  Regarding the recited "translational motion," the specification discloses only the somewhat related "Cell membrane motion can comprise, for example, observable changes in the size and/or morphology of the cell membrane (e.g., cell membrane motion [which] does not comprise translational motion of the cell)" (p. 20, line 24; edited here to add "which") and "This action removes translational motion, such as sliding of the microfluidic chamber, as well as vibration" (p. 30, line 20).  In view of the above 112/b rejections and as further explained in those rejections, written description support for claim 1 remains unclear.
As appropriate, this rejection may be overcome, for example, (i) by amending to supported embodiments and/or (ii) by clarifying on the record particularly where support can be found and how that support relates to the recitations, including resolution of the above 112/b rejections.  
In general, it is requested that any claim amendment in this regard be accompanied by particular citations to support in the original disclosure.
MPEP 2163 pertains.


Response to Arguments

Response to arguments regarding Claim Rejections - 112/a
Applicant states (emphasis removed/added, applicant remarks: p. 7, last two para.):
In particular, as noted by the Examiner on page 4 of the present office action, the specification both on page 20, line 24 and page 30, line 20 discusses translational motion. Respectfully, contrary to the assertions by the office that these references to translational motion are unrelated, the disclosures are in fact related. The disclosure on page 20 specifically indicate that cell membrane motion is not translational motion (i.e., motion that results in a cell moving from 1 point to another. As discussed during the interview, such motion could include undulations of the cell membrane.
Additionally, on page 30, Applicant describes efforts to remove false positives that occur from translational motion which, in addition, to the cell moving, could occur as a result of sliding of the microfluidic chamber and vibrations. The result of such efforts is to detect only cell membrane motion that is not translational. To further emphasize this point, Applicants have amended Claims 1 and 14 to recite that cell membrane motion is detected by aligning the first and second optical signal thereby removing translational motion, subtracting background, detecting maximal pixel intensity and subtracting the original image from the maximal pixel intensity image; wherein the resulting image is membrane motion."
Applicant's statement as to there being a relationship between the "translational motion" at p. 20, lines 24-27 (i.e. ") and p. 30 is persuasive, however, even with agreement as to some form of relationship, the claims remain indefinite and lack written description support as described in the revised rejections.  
For example, the above asserted "The result of such efforts is to detect only cell membrane motion that is not translational" is not clear at least with regard to what "translational" means in this context, e.g. relative to what reference frame, etc.  
For example, a step of "aligning," which may remove one component of "translational" motion, does not necessarily remove all forms of motion on which a BRI of "translational" reads.  If what is intended is that component of membrane translation owing to chamber translation, then this may be clarified.  

At p. 20 is disclosed (emphasis added):
Cell membrane motion can comprise, for example, observable changes in the size and/or morphology of the cell membrane (e.g., cell membrane motion does not comprise translational motion of the cell). In some examples, the absence of cell membrane motion can indicate cell death. 
At p. 30 is disclosed (emphasis added):
This action removes translational motion, such as sliding of the microfluidic chamber, as well as vibration. Next. 

Possibly contributing to indefiniteness of claim 1 is ambiguity among one or more of:
translational motion of the chamber relative to an unrecited but inherent imaging system,
all forms of motion of all cells relative to a sample, an image or the chamber,
translational motion of all cells relative to a sample, an image or the chamber,
all forms of non-translational motion of all cells relative to a sample, an image or the chamber,
all forms of motion of a single cell relative to other cells, a sample, an image or the chamber,
translational motion of a single cell relative to other cells, a sample, an image or the chamber,
all forms of non-translational motion of a single cell relative to other cells, a sample, an image or the chamber,
all forms of motion of a cell membrane
translational motion of a cell membrane relative to its single cell or relative to an image and
all forms of non-translational motion of a cell membrane relative to its single cell or relative to an image.
Of course it is not necessary that a claim recite or otherwise specifically distinguish each of the above forms of motion, but contributing to the present 112 rejections appears to be a lack of clarity in defining and distinguishing which forms of motion are being recited, including which particular forms of motion are affected by steps such as "aligning" and which forms are required to result from steps such as "detecting."

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631